Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 07, 2022

The Court of Appeals hereby passes the following order:

A22D0307. MICHAEL LYDON STRONG v. THE STATE.

      Michael Lydon Strong has been charged with aggravated stalking, criminal
trespass, and disorderly conduct. Proceeding pro se, he filed in the trial court a motion
for default judgment and a statutory speedy trial demand.1 In two orders, each issued
on February 9, 2022, the trial court dismissed Strong’s motions. On March 21, 2022,
Strong filed this application, seeking discretionary review of both orders. Because the
application is untimely, we lack jurisdiction.
      Pretermitting whether a criminal defendant may seek default judgment, the trial
court’s order denying Strong’s motion for default judgment is an interlocutory ruling,
which generally requires a party to follow our interlocutory review procedure. See
Ware v. Handy Storage, 222 Ga. App. 339, 339 (474 SE2d 240) (1996); see also
OCGA § 5-6-34 (b). In contrast, the trial court’s order dismissing Strong’s statutory
speedy trial demand is directly appealable. See Hubbard v. State, 254 Ga. 694, 695-
696 (333 SE2d 827) (1985). Ordinarily, when a party seeks discretionary review of
a directly appealable order, we grant the application under OCGA § 5-6-35 (j). To be
granted an appeal under OCGA § 5-6-35 (j), however, the application must be filed
within 30 days of entry of the order to be appealed. See OCGA § 5-6-35 (d), (j). Here,
Strong filed his application 40 days after the trial court’s orders were entered. His




      1
        In violation of Court of Appeals Rule 31 (e), Strong has not provided a copy
of his motions with the application materials.
application is therefore untimely and subject to dismissal. See Crosson v. Conway,
291 Ga. 220, 220 (1) (728 SE2d 617) (2012).
      Accordingly, Strong’s application is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/07/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.